      Case 1:20-cr-00030-ERK Document 8 Filed 01/24/20 Page 1 of 1 PageID #: 22


                            MINUTE ENTRY FOR CRIMINAL PROCEEDING

 BEFORE MAG. JUDGE Cheryl Pollak                                           DATE : 1/24 /2020

 DOCKET NUMBER:-                2Q-CR-30 (ERK^
                                                                       LOO#:
 DEFENDANT'S NAME :               Ivan Reves Arzate
                                 .jj,/^resent         Not Present             Custody            Bail

 DEFENSE COUNSEL:                 Marc DeMaren
                                    , Federal Defender     :z^CJA                     Retained

 A.U.S.A: Rvan Harris                                         CLERK:       SM Yuen

 INTERPRETER ■
                                                              (Language!

 V^efendant arraigned on the : J^dietment superseding indictment probation violation
        Defendant pleads NOT GUILTY to ALL counts.
        DETENTION HEARING Held.                       Defendant's first appearance.
                  Bond set at                                  Defendant      released       held pending
                  satisfaction of bond conditions.
              Defendant advised of bond conditions set by the Court and signed the bond.
              Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
              (Additional) surety/ies to co-sign bond by
         — After bearing, Court orders detention in custody.          Leave to reopen granted
       .Temporary Order of Detention Issued. Bail Hearing set for
      At this time, defense counsel states on the record that the defendant does not have a bail
      application / package. Order of detention entered with leave to reapply to a Magistrate
      or to the District Court Judge to whom the ease will be assigned.

       Order of Excludable Delay/Speedy Trial entered. Start ^ yLf                    Stop

       Medical memo issued.

       Defendant failed to appear, bench warrant issued.

      Status conference set for _                           2-yiW-     before Judge

Other Rulings :
